Citation Nr: 1121583	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  09-37 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and major depressive disorder.  


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to January 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to service connection for PTSD.

The Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board construes the Veteran's claim for service connection for PTSD as encompassing entitlement to service connection for an acquired psychiatric disability, to include PTSD and major depressive disorder, regardless of the precise diagnosis. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may be associated with military service includes credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

In regard to PTSD, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.
75 Fed. Reg. 39843 (Jul. 13, 2010).

The Veteran contends that he incurred a PTSD during active duty service.  A February 2008 private treatment record includes diagnoses of PTSD and major depressive disorder, and under Clemons the Board must consider entitlement to service connection for a psychiatric disorder, regardless of the actual diagnosis.  

In the February 2008 private treatment record, it is noted that the Veteran reported that he experienced incoming weapons fire and that he feared for his life as a result of the possibility of being attacked.  His personnel records document that he served in the Republic of Vietnam June 1969 to January 1970.  Therefore, VA's duty to provide a VA examination is triggered under the new regulation.

Moreover, service treatment records indicate that the Veteran was seen in November 1969 complaining of depression, insomnia, loss of appetite, weight loss and poor concentration and that he was prescribed medication.  In December 1969, the Veteran reported anger over his situation in the military and was again provided a prescription.  A December 1969 separation examination was negative for psychiatric symptoms or diagnoses and the Veteran did not report such symptoms in the report of medical history.  He reported in the February 2008 private treatment record that he has not told anyone about his symptoms or experiences in the military.  

Therefore, the examiner is also requested to state whether any other currently diagnosed disability, including major depressive disorder, was incurred in or as a result of active duty service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA psychiatric examination to determine whether any current psychiatric disability, including PTSD and major depressive disorder, was incurred or aggravated in service.  

The examiner should review the claims folder and note such review in the examination report or in an addendum.  The examiner's attention is drawn to the reports of private treatment containing current diagnoses of PTSD and major depressive disorder.

The examiner should provide an opinion as to whether the Veteran meets the criteria for a diagnosis of PTSD.  If not, the examiner should specify which of the criteria are not met.  If the Veteran does meet the PTSD criteria, the examiner should specify the stressors supporting the diagnosis, including fear of hostile military fire, and provide a detailed description of the stressors.

The examiner should also provide an opinion as to whether any other currently diagnosed psychiatric disability, including major depressive disorder, at least as likely as not (e.g., a 50 percent or greater probability) had its onset in service or is the result of a disease or injury in service.

The examiner should provide a rationale for each of the opinions that takes into account the Veteran's reports of injuries, stressors, and symptoms.  If the examiner discounts the Veterans reports, the reason for doing so must be explained.  

2.  The agency of original jurisdiction should review the examination report to ensure that it contains the opinions and rationales requested in this remand.

3.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


